Name: COMMISSION REGULATION (EC) No 349/97 of 27 February 1997 determining the extent to which import licence applications submitted in February 1997 under the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia, and Estonia, of the other part, may be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  Europe
 Date Published: nan

 28 . 2. 97 EN Official Journal of the European Communities No L 59/ 1 I whose publication is obligatory) COMMISSION REGULATION (EC) No 349/97 of 27 February 1997 determining the extent to which import licence applications submitted in February 1997 under the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia, and Estonia, of the other part, may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2155/96 of 11 November 1996 laying down, for the period 1 July 1996 to 30 June 1997, detailed rules of application for the tariff quotas for beef provided for in Council Regulation (EC) No 1926/96 for Estonia, Latvia and Lithuania ('), and in particular Article 3 (3) thereof, Whereas Article 1 ( 1 ) and (3) of Regulation (EC) No 2155/96 fixes the quantities of fresh, chilled and frozen beef and veal originating in Lithuania, Latvia and Estonia and of processed products originating in Latvia which may be imported on special terms during the period 1 January to 30 June 1997; whereas no applications were submitted for import licences for beef and veal or processed products, HAS ADOPTED THIS REGULATION: Article 1 No applications for import licences were submitted for the period from 1 January to 30 June 1997 under the import quotas referred to in Article 1 ( 1 ) of Regulation (EC) No 2155/96 . Article 2 This Regulation shall enter into force on 28 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 12. 11 . 1996, p. 3 .